DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species (a)(i) and (b)(i) in the reply filed on July 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-6 and 9-13 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 12 and 13 each recite the limitations “a first metal” and “a second metal.”  It is unclear if these are references to the previously defined first and second metals in claim 1.  For interpretation purposes herein, the recitations are considered to refer back to the first and second catalyst metals of claim 1.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berta et al (US 9847533).  Regarding claim 1, the reference is directed to a fuel cell comprising an electrolyte membrane (10) comprising catalyst particles (14) comprising a catalyst metal supported by a support (col. 13, line 20-col. 14, line 16; Fig. 1 and 2).  Based on the metals disclosed, the catalyst can comprise either “a first metal” or “a second metal” as claimed.  Regarding claims 1 and 5, the metal (“second metal”) can be Pt, which is a peroxide decomposition catalyst (col. 14/line 13; col. 6/line 42).  The metal can also comprise Ir (col. 14/line 9).  Regarding claims 1 and 4, the metal (“first metal”) can comprise Au or Pd (col. 14, line 9).  Such metal would inherently have a function of “having catalyst activity to generate hydrogen peroxide” as claimed, because it is the same material located in the same location as recited in the claims.  Regarding claim 2, the support can comprise carbon, silica, or zeolite, among others (col. 13/line 65).  Regarding claim 9, the Pt catalyst can be present in the membrane in an amount of 0.015 mg/cm2, which anticipates the claimed range (col. 24, line 64).  Regarding claim 11, the membrane comprises a reinforcement layer (11, col. 24/line 40, col. 13, line 7) and an electronically insulating layer (13) on the reinforcement layer (col. 13, line 22).  The electronically insulating layer is inherently an “ion transport layer” as this would be necessary to have a functional electrolyte membrane, and is made of ionomer and catalyst particles (14) (see also Example 1, coating solution on reinforcement layer comprises ionomer and catalyst).  Thus, the instant claims are anticipated.


Claims 1, 2, 4, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cipollini et al (US 20110244340).  Regarding claim 1, the reference is directed to a fuel cell comprising an electrolyte membrane (16, 18) comprising catalyst particles comprising a catalyst metal supported by a support ([0040]-[0042],  Fig. 1 and 2).  Based on the metals disclosed, the catalyst can comprise either “a first metal” or “a second metal” as claimed.  Regarding claims 1 and 5, the metal (“second metal”) can be Pt or Ir, which are peroxide decomposition catalysts ([0040]).  Regarding claims 1 and 4, the metal (“first metal”) can comprise Ag, Au, Pd or Ti ([0042]).  Such metal would inherently have a function of “having catalyst activity to generate hydrogen peroxide” as claimed.  Attention is also directed to [0037] which discloses “In accordance with the present invention, it has also been found that hydrogen peroxide is frequently created at an interface 49 (also shown in Fig. 4) between the peroxide decomposition layer 18 and membrane 16 by partial reduction of crossover oxygen.” 
	 Regarding claim 2, the support can comprise carbon or zeolite, among others ([0042]).  Regarding claim 11, the membrane comprises a layer (16) that corresponds to a “reinforcement” layer and a layer (18) that corresponds an “ion transport” layer comprising an ionomer, on the reinforcement layer ([0050]).  Thus, the instant claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berta et al.
	The reference is applied to claim 1 for the reasons stated above.  However, the reference does not expressly teach the limitations of claims 3, 6, 10, 12, and 13.  
	Regarding claim 3, which recites the specific surface area of the support, it is noted that the reference teaches in col. 14, line 14, that “The catalyst 52 is small in size to maximize its surface area and increase its effectiveness.”  Although this teaching is directed to the catalyst metal per se, the skilled artisan would also understand that having a high surface area support would be advantageous for the same reasons and would allow more catalyst particles to be present on the surface.  Accordingly, the claimed range of 100-3000 m2/g would be rendered obvious.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Regarding claim 6, this claim recites a first catalyst particle having the first metal on a first support, and a second catalyst particle having the second metal on a second support.  Although the reference is not anticipatory of this limitation, the limitation is rendered obvious by the disclosure in col. 14, line 8, which lists the catalysts Pt, Au, Pd, Rh, Ir, Ru, “and combinations thereof.” Au and Pd are part of the claimed “first metals,” and Pt and Ir are part of the claimed “second metals.” It would have been obvious to employ a membrane that contained two catalysts, the first being Au or Pd and the second being Pt or Ir, supported on separate supports.  The courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).  Further, it is noted that the passage cited above explicitly uses the phrase “and combinations thereof.” 
	Regarding claim 10, it would have been obvious to employ the first metal and second metal within the claimed weight ratio range of 1:9 to 9:1.  For example, a 1:1 ratio would have been obvious.
	Regarding claim 12, the reference teaches that the ion transport layer (13) can be on both sides of the reinforcement layer (Fig. 1c, 2c).  As stated above, the position is taken that it would have been obvious to use two catalysts in the membrane.  Accordingly, upon making the modification, at least one of the ion transport layers would have contained two catalysts as claimed.  
	Similar rationale applies to claim 13.  One of the options recited in the claim is that both ion transport layers comprise both catalysts.  Such a configuration would have been obvious for the reason that wherever the “catalyst” is disclosed for use by Berta, it would have been obvious to use two catalysts as noted above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 12, 2022